—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered January 20, 1994, convicting defendant, after a jury trial, of kidnapping in the second degree and robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
The trial court properly denied severance because there was no showing that the core of the defenses, each of which claimed *295misidentification, were in irreconcilable conflict (People v Mahboubian, 74 NY2d 174; People v Dillon, 201 AD2d 265, lv denied 83 NY2d 966). The court’s repeated instructions to the jury to draw no adverse inference from the absence of the co-defendant and to consider the evidence against each defendant separately were presumably understood and followed by the jury (People v Davis, 58 NY2d 1102, 1104), and assured no undue prejudice to defendant stemming from the absence of the co-defendant.
Defendant’s current claim regarding the court’s Allen charge is unpreserved (People v Jackson, 209 AD2d 247, 248, lv denied 85 NY2d 974). In any event, when viewed as a whole, the charge properly encouraged the jurors to reach a verdict without yielding conscientiously held views (see, People v Ford, 78 NY2d 878). Defendant’s claim of coercion is negated by the circumstances that, following delivery of the Allen charge, the jury requested further readback and instructions, and continued deliberations into the next day (People v Bonilla, 225 AD2d 330, lv denied 88 NY2d 933).
The merger doctrine does not require dismissal of the kidnapping count, because the gunpoint kidnapping, that included handcuffing and abandonment of the victim in an isolated area, "was not a minimal intrusion necessary and integral to another crime” (People v Gonzalez, 80 NY2d 146, 153).
We conclude from the available record that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.